Title: To Thomas Jefferson from Levi Lincoln, 25 February 1803
From: Lincoln, Levi
To: Jefferson, Thomas


          
            Sir
            Feby 25th. 1803
          
          It may be gratifying to learn the temper of friends, in distant parts of the Country. By the enclosed you will perceive one I hope, in which, the spirit of republicanism is about to exhibit, itself, in Massachusetts. Similar preparations, it is said, are making in other parts of that State—Such things have a double effect—to animate on the one hand, on the other, to depress—All my late letters, speak of Government measures, with approbation, & confidence of their success—The lawyers are coming around—the Clergy, becoming mute, and I suspect the Worcester celebration will be without prayers, for the want of a priest to make them 
          Most respectfully yours, 
          
            L Lincoln
          
        